             Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ------------------------------------------------------------X

    UNITED STATES OF AMERICA,

            -against-
                                                                       S2 17 Cr. 548 (PAC)
    JOSHUA ADAM SCHULTE,

                              Defendant.                               OPINION & ORDER

    ------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

           Defendant Joshua Schulte has been indicted for stealing national defense information

from the Central Intelligence Agency ("CIA") and transmitting it to WikiLeaks. Schulte's trial is

scheduled to begin on February 3, 2020. All parties have an interest in a timely trial. Most

significantly, as both the defense and Government concede, delays of this trial impose a

substantial hardship on Schulte who has been detained pretrial at Metropolitan Correctional

Center ("MCC") for a significant period under special administrative measures. (Dkt. 128 at 4;

Dkt 131 at 9.) "Although a great many accused persons seek to put off the confrontation as long

as possible, the right to a prompt inquiry into criminal charges" and a prompt trial are

fundamental. Dickey v. Fla., 398 U.S. 30, 37-38 (1970); Klopfer v. State ofN.C., 386 U.S. 213,

223 (1967). Thus, notwithstanding recent defense motions' that appear to be calculated to "put

off confrontation," the Court has an "affirmative obligation" to provide a prompt trial for

Schulte. See United States v. Black, 918 F.3d 243,253 (2d Cir. 2019) ("Pursuant to the Sixth


1See Def. Severance Mot., dated Aug. 26, 2019 (Dkt 128); Def. Disqualification Mot., dated Oct. 10, 2019 (Dkt.
150); Def. Adjournment Letter, dated Nov. 27, 2019 (Dkt. 202); Classified Def. Adjournment Letter, dated
December 3, 2019; Def. Ineffective Assistance Letter, dated Dec. 13, 2019 (Dkt. 220); Maher Testimony Letter,
dated Dec. 13, 2019 (Dkt. 218); Reconsideration of Disqualification Letter, dated Jan. 2, 2020 (Dkt. 231).


                                                           1
         Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 2 of 13



Amendment, the court and the government owe an affirmative obligation to criminal defendants

and to the public to bring matters to trial promptly.").

       At a hearing on December 18, 2019, the Court ruled determined that Schulte had waived

the attorney-client privilege with respect to certain legal advice he received while at the MCC

that he intends to introduce at trial as part of his defense. The Court provided the parties an

opportunity to brief the issue. In a letter dated January 3, 2020, Schulte claims the attorney-

client privilege has not been waived because he has not "announce[d] a final decision" as to

whether to present his lawyer's testimony at trial. (See Dkt. 232.) Schulte, however, has

repeatedly asserted reliance on his lawyer's advice (and testimony) for trial and retains his right

to call his lawyers at trial. He has invoked the attorney-client privilege to justify a third

severance of his upcoming trial and disqualification of his own attorneys and the entire office of

the Federal Defenders of New York. (See Dkt. 128; Dkt. 150.) The Government contends that

Schulte has waived his privilege over these communications by seeking affirmative relief from

the Court in reliance on his counsel's advice and by giving notice that he intends to rely on

counsel's advice at trial. (Dkt. 241 at 1.)

        There is no doubt Schulte has impliedly waived the attorney-client privilege by relying

on the advice of counsel for his defense and by affirmatively injecting the advice of counsel to

persuade this Court to grant extraordinary pretrial relief. The Defendant is directed to disclose

the attorney-advice that Schulte relies on to defend against the Government's allegations, which

is set forth in the Defendant's letters dated August 26, 2019 (Dkt. 128) and October 10, 2019

(Dkt. 150).




                                                   2
          Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 3 of 13



                                              BACKGROUND

        Defendant Joshua Schulte has been incarcerated in MCC since December 14, 2017. He

was initially released on bail, but bail was revoked after this Court found that Schulte violated

the terms of his release relating to unauthorized use of the Internet. The Second Circuit

subsequently affirmed the Court's detention order. United States v. Schulte, 18-145, Order, Dkt.

34 (2d Cir. Mar. 6, 2018). While at MCC, Schulte violated the terms of his protective order and

was charged with disclosing classified information using contraband cellphones in counts four

and eleven of the superseding second indictment ("MCC Counts"). 2 Schulte's alleged use of

contraband cellphones and disclosure of classified information led to search of the MCC

premises and the FBI recovered contraband cellphones and notebooks, which Schulte labeled

"ATTORNEY CLIENT PRIVILEGE." The notebooks contained Schulte's handwritten notes.

        The evidence in support of the MCC Counts includes, inter alia, evidence showing that

Schulte used the contraband cellphones, evidence of emails Schulte sent to a reporter attaching a

Protected Search Warrant and the Classified Search Warrant, evidence Schulte posted on Social

Media Accounts where he claimed the FBI was seeking to frame him, and prison calls between

Schulte and a member of the media. The Government learned of Schulte' s misconduct through

a confidential informant who provided the Government with photographs and video of Schulte

using the contraband cellphones as well as images of screenshots of the contraband cellphones

being used to transmit documents. The seized notebooks contain a list of Encrypted Email

Accounts and the passwords, draft tweets including classified information, a note to "schedule

tweets," and a to-do list that included "delete suspicious emails." Finally, the notebooks contain



2Count Four charges Schulte with transmission or attempted transmission of classified information in violation of
18 U.S.C. § 793(e). Count Eleven charges Schulte with Contempt of Court.


                                                         3
          Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 4 of 13



writings declaring an "information war" against the United States and a "Malware Article" that

appear to be intended for public dissemination. The notebook is alleged to contain evidence of

Schulte's knowledge of non-public CIA information possessed by Wikileaks.

        On August 26, 2019, the defendant raised a purported ethical issue (i.e., the advocate­

witness rule) concerning privileged advice provided to Schulte and contended that the issue

required severing the MCC Counts. (Dkt. 128.) According to defense counsel, "two attorneys

from the Federal Defender's office have favorable, relevant, and admissible testimony to provide

in Mr. Schulte's defense to" the MCC Leak Count. (Dkt. 128 at 1.) Defense counsel submitted

that to prove the MCC Leak Count, the Government would have to show, inter alia, that the

defendant "acted willfully, i.e., voluntarily and intentionally, and with the specific intent to do

something that the law forbids, namely with a bad purpose either to disobey or disregard the

law." (Id. at 2.) Defense counsel urged that the Government would seek to introduce excerpts of

Schulte's writings in his notebooks as evidence of his specific intent to violate the law." (/d.)

"To defend agai-nst the [G]ovemment's allegations," the defense stated to this Court that

"Schulte would call two of his attorneys-Matthew B. Larsen and Sabrina S. Shroff to present

favorable testimony bearing on his state of mind." (Dkt. 128 at 2) (emphasis added). Defense

counsel did not explain why they waited almost one year to raise this purported ethical issue. 3

         On September 26, 2019, the Court denied the motion for severance based on the

advocate-witness matter and the request for Curcio counsel. (Dkt. 147.) The Court held that the

advocate-witness matter could be avoided because Mr. Larsen who provided the testimony at



3
 Defense counsel allegedly provided this advice over a year before raising the issue. And defense counsel has been
on notice since at least December 2018 that the Government believed that the materials recovered from the MCC
Warrants were relevant to not only the MCC Counts but also the WikiLeaks counts. Yet, defense counsel waited
until August 26, 2019 to raise the purported ethical issue.


                                                        4
         Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 5 of 13



issue is not on Schulte's trial team and could testify as to Schulte's state of mind. The Court

further noted that "the Defendant ha[ d] not identified any additional testimony that only trial

counsel (Ms. Shroff) possess." (Dkt. 147 at 4.) The Court further emphasized that Mr. Larsen's

purported advice was undisputedly favorable to Schulte and would be provided to defend against

the Government's allegations and thus, Ms. Shroff would not be disqualified under Rule 3.7(b).

        On October 10, 2019, Schulte again placed the attorney-client privilege at issue. The

Federal Defenders moved to disqualify themselves from representing Schulte, acknowledging

that the request would delay Schulte's trial and cause him substantial hardship. (Dkt. 150 at 1-2.)

Schulte asserted that Mr. Larsen and Ms. Shroff-"have important and admissible testimony to

offer in Mr. Schulte's defense." (Id. at 2.) Defense counsel filed the October 10 Letter ex parte

"to avoid disclosing to the prosecutors thi:: favorable defense testimony discussed herein, which

reveals not only defense strategy but also the substance ofprivileged attorney-client

communications." (Dkt. 150 at n.1.) (emphasis added). In the October 10 Letter, counsel

elaborated on the advice provided to Schulte and the purported favorable testimony of Larsen

and Shroff. In arguing that Ms. Shroff was "likely to be an important witness at Schulte's trial,"

defense counsel urged that the Government had made clear that "it intends to rely at trial on

[Schulte's writings in] the MCC notebooks to prove, inter alia, that Mr. Schulte illegally

attempted to transmit national defense information from the MCC i.e., that he intended to

transmit the information and took a substantial step towards doing so." (Dkt. 150 at 4.)

        According to defense counsel, since "Ms. Shroff is both lead trial counsel and one of the

potential fact witnesses on an important subject, she cannot objectively assess [the strategy

decision of] whether she or Mr. Larsen would make the most effective witness" or whether "both

witnesses are essential." (See Dkt. 150, at 3, 6.) Defense counsel further submitted that "an



                                                  5
          Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 6 of 13



independent lawyer could reasonably conclude that Ms. Shroff s testimony is necessary because,

without it, Mr. Larsen's testimony will be uncorroborated." (See id. at 4.) Defense counsel

conceded that the relief sought (i.e., disqualification) would be unnecessary if the MCC

notebooks were not used at trial. (Dkt. 150 at n.5.) Alternatively, the Federal Defenders

renewed their request to "appoint Curcio counsel to advise Schulte with respect to the potential

testimony of' Larsen and Shroff. (Dkt. 150, at 2.) The Government did not oppose the request

for Curcio counsel. The Court appointed Curcio counsel, Sean Maher, to advise Schulte on,

inter alia, the attorney-witness matter and the advisability of pursuing such testimony.

        On December 13, 2020, defense counsel invoked the privilege again. (Dkt. 220.) The so-

called favorable testimony that Schulte intends to introduce through Mr. Larsen and Ms. Shroff

is now potentially the basis for a pretrial ineffective assistance of counsel claim.

        The Court reviewed extensive submissions on this matter from counsel and appointed

counsel for the defendant. 4 The Court then held a Curcio inquiry on December 18, 2019. The

Court questioned defense counsel about the purported advice at issue. Of course, defense

counsel does not take the position that they advised Schulte to sneak contraband cellphones into

MCC, nor did they advise Schulte to share classified information with reporters, which is

precisely what Schulte is charged with in the MCC Counts. (See Hr'g Tr. Dec. 18, 2019, Dkt.

246 at 9:21-10:7.)

        The Court confirmed with defense counsel that there was no additional testimony on the

matter other than the testimony stated in the letters dated August 26 (Dkt. 128) and October 10


4See Def. Severance Mot., dated Aug. 26, 2019 (Dkt. 128); Gov. Opp'n, dated Aug. 30, 2019 (Dkt. 131); Def.
Reply, dated Sept. 12, 2019 (Dkt. 139); Def. Disqualification Mot., dated Oct. 10, 2019 (Dkt. 150); Gov. Opp'n,
dated Oct. 15, 2019 (Dkt. 154); Def. Reply, dated Oct. 16, 2019 (Dkt. 157); Def. Ineffective Assistance Letter, dated
Dec. 13, 2019 (Dkt. 220); Maher Testimony Letter, dated Dec. 13, 2019 (Dkt. 218); Gov. Letter Dec. 18, 2019
Hearing (Dkt. 219); Reconsideration of Disqualification Letter, dated Jan. 2, 2020 (Dkt. 231).


                                                         6
          Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 7 of 13



(Dkt. 150)-counsel confirmed there was none. (See Hr'g Tr. Dec. 18, 2019, Dkt. 246 at 3:24-

4:7; 17:2-24.) The Court then questioned Schulte to determine whether he had an adequate

opportunity to consult with Curcio counsel, to ensure he understands the consequences of the

decision (e.g., waiver of attorney-client privilege), and to determine whether he wishes to call

Mr. Larsen and/or Ms. Shroff at trial. At the hearing, Schulte stated he wishes to retain his right

to call both Mr. Larsen and Ms. Shroff at trial. (See Hr'g Tr. Dec. 18, 2019, Dkt. 246 at 3:1-4;

27:14-20.) The Court ruled that Mr. Schulte had waived the attorney-client privilege, (see id. at

5:12-14; 43:7-10) but gave Mr. Schulte another opportunity to brief the issue.

        On January 2, 2020, defense counsel renewed the request for disqualification dropping

the advocate-witness rule as the basis for disqualification. (Dkt. 231.) This time, defense

counsel contends that the so-called favorable testimony is ineffective advice-of-counsel requiring

disqualification. Defense counsel concedes CJA co-counsel, James Branden, has no conflict.

(Id. at n.2.)

                                            DISCUSSION

I.      Implied Waiver and Advice-of-Counsel Defense

        The Second Circuit has recognized that courts have found implied waiver (1) "when a

client testifies concerning portions of the attorney-client communication, ... [(2)] when a client

places the attorney-client relationship directly at issue, ... and [(3)] when a client asserts reliance

on an attorney's advice as an element of a claim or defense." In re Cty. of Erie, 546 F.3d 222,

228 (2d Cir. 2008). In all three circumstances, the privilege holder has made a conscious

decision to inject as an issue the otherwise privileged communications. As the Second Circuit

explained, the "key" to finding implied waiver in the third instance is "some showing by the




                                                   7
          Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 8 of 13



party arguing for waiver that the opposing party relies on the privileged communication as a

claim or defense or as element of a claim or defense." Id. at 228.

        Implied waiver is grounded in the "notion of fairness," and determinations of fairness

must be decided on a case-by-case basis, in the specific context in which the privilege has been

asserted. Id. at 229 (citing In re Grand Jury Proceedings, 219 F.3d 175, 183 (2d Cir. 2000)). In

Erie, the Second Circuit concluded that a finding waiver is justified "when a party uses an

assertion of fact to influence the decisionmaker while denying its adversary access to privileged

material potentially capable of rebutting the assertion." Id. The thrust of that conclusion is that

"the attorney-client privilege cannot at once be used as a shield and a sword." United States v.

Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991).

        The parties agree that a defendant's reliance on advice of counsel5 as a defense waives

the attorney-client privilege. (Dkt. 232 at 3; Dkt. 241 at 1.) Schulte, however, claims that the

privilege is not waived because he has not "announce[d] a final decision" as to whether to

proceed with an advice-of counsel defense. (Dkt. 232 at 7.) 6 The defendant's position is belied

by the record and specific context in which the privilege has been asserted in this case. The

defendant has no fewer than five times relied on advice of counsel in seeking to persuade this

Court to grant a variety of extraordinary measures including a third severance of his trial, the




5 In criminal cases, the "thrust of [the advice-of-counsel defense] is that the defendant, on the basis of counsel's
advice, believed his conduct to be lawful and thus could not be found to have had unlawful intent." United States v.
Beech-Nut Nutrition Corp., 871F.2d1181, 1194 (2d Cir. 1989). The issue may also arise where a defendant seeks
to introduce evidence, or argue to the jury, that the advice of a lawyer tended to negate his mens rea. See United
States v. Scully, 877 F.3d 464, 478 n.6 (2d Cir. 2017) ("Reliance on the advice of counsel, in cases where fraudulent
intent is a required element for guilt, is a defense that tends to refute the government's proof of such intent.")

6 Tothe extent Schulte's motion discusses express waiver it misses the point. The Government has not argued an
express waiver theory.


                                                          8
          Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 9 of 13



disqualification of the entire Federal Defenders of New York, and an adjournment of trial based

on an unprecedented pretrial claim of ineffective assistance of counsel.

        There can be no dispute that Schulte's letters rely on advice of counsel for his defense.

Contrary to the defense's disingenuous suggestion (see Dkt. 232 at 6), Schulte has repeatedly

stated to this Court that his lawyers "would testify" as to the advice of counsel at trial on the

element of scienter. See Def. Severance Mot., Dkt. 128, at 2 ("To defend against the

[G]overnment's allegations, Mr. Schulte would call two of his attorneys-Matthew B. Larsen

and Sabrina S. Shroff to present favorable testimony bearing on his state of mind.") id. ("At trial

on the MCC Counts, Mr. Larsen and Ms. Shroff would testify about this advice to Mr. Schulte");

id. at 3 (describing Larsen and Shroff as "key witnesses" on the issue of "Schulte's scienter with

respect to count four"); Def. Disqualification Mot., Dkt. ISO at 4 (arguing that "Ms. Shroffs

testimony is necessary because, without it, Mr. Larsen's testimony [at trial] will be

uncorroborated."). Before the Curcio inquiry, Schulte again confirmed to this Court that he is

relying on advice of counsel for his defense. See Maher Testimony Letter, dated Dec. 13, 2019,

Dkt. 218 at 1 ("Mr. Schulte wants to have the ability to call both Ms. Shroff and Mr. Larsen at

trial as fact witnesses in his defense."). When asked at the December 18, 2019 hearing, Schulte

again invoked his right to call his lawyers to testify on his behalf at trial. 7 This series of

submissions and statements to the Court are sufficient to show that Schulte "relies on privileged

communications as an element of a claim or defense." In re Cty. of Erie, 546 F.3d at 228.




7         The Court: Let me ask Mr. Schulte, do you want to have Mr. Larsen and Ms. Shroff called as witnesses to
testify on your behalf?

        The Defendant: Yes

Hr'g Tr. Dec. 18, 2019, Dkt. 246 at 3:1-4.


                                                        9
         Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 10 of 13



        The specific context of this issue is critical to the Court's decision. See id. at 229

("Underlying any determination that a privilege should be forfeited is the notion of unfairness"

that results when a party attempts to use the attorney client privilege as both a sword and a

shield). The Court is troubled by defense counsel's numerous attempts to invoke privilege to

alter the trial. See Clark v. United States, 289 U.S. 1, 15 (1933) ("The privilege takes flight if the

relation is abused."). Defense counsel cannot now rewrite the record to avoid the result of their

own actions. 8 At best, it is disingenuous for the defense to take the position now that Schulte has

not relied on the advice of counsel as an element of his defense after requesting that the Court

grant various forms of relief on the grounds that his lawyers are necessary trial witnesses with

favorable testimony bearing on Schulte's state of mind. 9 In short, defense counsel seeks to use

the privilege as a sword and shield-they seek to influence the Court to grant extraordinary relief

while denying the Government the ability to respond. See Bilzerian, 926 F.2d at 1292 ("A

defendant may not use the privilege to prejudice his opponent's case or to disclose some selected

communications for self-serving purposes.").

        Defense counsel's position is untenable-seeking pretrial relief by asserting reliance on

the advice-of-counsel as an element of the defense and by placing the attorney-client relationship

directly at issue, and yet claiming that there is no implied waiver because there has been no

formal announcement by the defendant. To adopt the defense's position would effectively read



8 The Defense's argument that Schulte submitted privileged information to the Court ex parte for the limited purpose
of determining whether counsel can ethically continue to represent a party is also meritless. The Court ruled in
September that there was no ethical conflict because Mr. Larsen could testify and was not on Schulte's trial team.
(Dkt. 247.) The defense then submitted a new motion in October seeking to disqualify the Federal Defenders, which
it justified by claiming that Ms. Shroff had necessary testimony beyond Mr. Larsen's testimony concerning
privileged advice for Schulte's defense.

9Nothing in this opinion prohibits Schulte from changing his mind and ultimately forgoing his counsel's testimony.
He is also free to testify without getting into his state of mind.


                                                        10
         Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 11 of 13



out of the law two of the three bases for implied waiver recognized by the Second Circuit,

leaving only "testifying concerning portions of the attorney-client communication" remaining as

a basis for implied waiver. 10 Under defense counsel's theory, a defendant could submit

pleadings to the Court and state on the record they wish to call lawyers for an advice of counsel

defense while maintaining that they have not made "a final decision" to avoid implied waiver.

Here, fairness requires pretrial waiver because the defense is seeking significant pretrial relief-

by asserting reliance on advice of counsel for Schulte's defense and by placing the attorney-

client relationship at issue; the Government is unable to fully respond to pending motions, which

need to be decided before trial.

        District courts have "inherent authority to manage the course of its trials" and "their own

affairs so as to achieve the orderly and expeditious disposition of cases." See e.g., Palmieri v.

Defaria, 88 F.3d 136, 140 (2d Cir. 1996) (internal citations omitted); United States v. Perez, No.

09 CR 1153 MEA, 2011 WL 1431985, at *1 (S.D.N.Y. Apr. 12, 2011). "In our adversary

system, ex parte motions are disfavored." Ayestas v. Davis, 138 S. Ct. 1080, 1091 (2018). In the

criminal context, "fairness can rarely be obtained by secret, one-sided determination of facts

decisive of rights." United States v. Abuhamra, 389 F.3d 309, 322-23 (2d Cir. 2004)




to Defendant offers a grab bag of out-of-district cases to support his arguments, none of which is persuasive. In
particular, the defendant relies on United States v. Wilkerson, 388 F. Supp. 3d 969, 974 (E.D. Tenn. 2019).
Wilkinson is inapposite. The defendant in Wilkinson had not asserted reliance on an advice of counsel defense in
pleadings to the Court. Instead, the Government's concerns and request for disclosure arose from the Government
learning that some of the Defendants had previously "met with counsel regarding the scheme" and that some have
"stated to others" that they had "cleared" the alleged scheme "through their attorneys. Id. Significantly, there is no
indication that the defendant in Wilkinson injected as an issue privileged-communications to obtain pretrial relief,
such as a third severance of the trial or disqualification of the entire Federal Defenders office while denying the
Government the opportunity to respond.




                                                          11
         Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 12 of 13



(quoting Joint Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123, 170 (1951) (Frankfurter,

J., concurring)).

        The defense has made several ex parte pretrial motions invoking the attorney-client

privilege to persuade the Court to sever the trial a third time, to disqualify the entire Federal

Defenders of New York---counsel on this case for nearly two years, and to adjourn this trial for

up to a year. And the Government has been denied the opportunity to respond, to object to the

purported advice-of-counsel testimony, or to offer any evidence or proposals that could moot the

issue completely. (See Dkt. 241 at 5, n.4.) 11 The result is that the Court is forced to make

significant decisions without complete information that would cause substantial hardship to Mr.

Schulte, burdensome trial delay, and potentially unnecessary interruption and needless expense

of judicial resources. The Court declines to do so.

        Accordingly, the Court will in its discretion grant the Government's mo'tion for

disclosure of the waived advice-of-counsel defense materials. By January 15, 2020, Defendant

must disclose all ex parte letters concerning the purported testimony to the Government. 12 See

e.g., United States v. Scali, No. 16-CR-466 (NSR), 2018 WL 461441, at *8 (S.D.N.Y. Jan. 18,

2018) (holding defendant asserted an advice-of-counsel defense in pleadings and requiring

defendant to produce discovery relating to advice-of-counsel defense before trial); United States

v. Hatfield, No. 06-CR-0550 (JS), 2010 WL 183522, at *13 (E.D.N.Y. Jan. 8, 2010) (ordering

defendant to disclose whether they intend to rely on advice-of-counsel and to disclose all



11The Government suggests that the Defendant may be precluded from asserting an advice-of-counsel defense but
does not make the argument forthright. (Dkt. 131 n. 7; Dkt. 241 n.4.) Fairness and judicial economy weigh in favor
of addressing this issue before trial.
12These letters include Def. Severance Mot., dated Aug. 26, 2019 (Dkt 128); Def. Disqualification Mot., dated Oct.
10, 2019 (Dkt. 150); Def. Ineffective Assistance Letter, dated Dec. 13, 2019 (Dkt. 220); Maher Testimony Letter,
dated Dec. 13, 2019 (Dkt. 218); Reconsideration of Disqualification Letter, dated Jan. 2, 2020 (Dkt. 231).


                                                        12
        Case 1:17-cr-00548-PAC Document 248 Filed 01/13/20 Page 13 of 13



documents concerning their intended advice of counsel defense before trial). Failure to provide

this discovery will preclude reliance on an advice-of-counsel defense at trial.

                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS the Government's motion for disclosure

concerning the advice-of-counsel defense. By January 15, 2020, Defendant must disclose all ex

parte letters concerning the purported testimony to the Government.


 Dated: New York, New York                         SO ORDERED
        January 13, 2020


                                                   PAULA. CROTTY
                                                   United States District Judge




                                                 13
